DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 2, line 3: “a control” should be corrected to - -the control- -; 
Claim 3, lines 1-2: “a control” should be corrected to - -the control- -;
Claim 9, line 3: “a control” should be corrected to - -the control- -; 
Claim 17, line 3: “a control” should be corrected to - -the control- -; 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holloway (US 2018/0175600).
Regarding claim 1: Holloway teaches an in-wall power adapter 16 (see Fig. 1) configured to provide power to a load (e.g. load connected to electrical insert 26 is provided power via cables 8; see Fig. 1), the in-wall power adapter comprising: a first plurality of contact elements 8, 18 comprising a first contact element 8 (Para. 0064 and Fig. 3) configured to receive a power signal (see Fig. 1 and Para. 0068) and a second contact element 18 (Fig. 1) adapted to be coupled to a load (e.g. load connected to electrical insert 26; see Fig. 1); a switch 136, 138 having a first terminal 136 and a second terminal 148, wherein the first terminal 136 is coupled to the first contact element 8 to receive the power signal (see Fig. 1); and a surface (at 66; Fig. 1) adapted to receive a control attachment 26 and comprising a second plurality of contact elements (at 114; Fig. 1); wherein a third contact element 114 of the second plurality of contact elements is configured to receive the power signal by way of the first contact element 8 of the first plurality of contact elements 8, 18 (see Fig. 1 and Para. 0068) and the second terminal of the switch 136, 138 (see Figs. 1-2); and wherein the power signal is applied to a load by way of the second contact element 18 of the first plurality of contact elements (e.g. the power signal flows through a first plurality of contact elements 8, 18; see Para. 0061).  
Regarding claim 2: Holloway teaches all the limitations of claim 1 and further teaches wherein the second plurality of contact elements (at 114; Fig. 1) of the in-wall power adapter 16 comprises female contact elements 114 adapted to receive corresponding male contact elements 78, 80 of the control attachment 26 (see Fig. 1).  
Regarding claim 3: Holloway teaches all the limitations of claim 1 and further teaches further comprising the control attachment 26 having a third plurality of contact elements (e.g. contacts within outlet 92; Fig. 1) coupled to the second plurality of contact elements (at 114; Fig. 1) on the surface of the in-wall power adapter 16 (see Fig. 1).  
Regarding claim 4: Holloway teaches all the limitations of claim 3 and further teaches wherein the control attachment 26 comprises an outlet 92 adapted to receive power by way of the third plurality of contact elements (e.g. contacts within outlet 92; Fig. 1).  
Regarding claim 5: Holloway teaches all the limitations of claim 3 and further teaches wherein the control attachment 26 a transformer coupled to receive the power signal and adapted to generate a low voltage signal (e.g. a transformer would be within the control attachment to convert the signal to a low voltage signal as is common with the outlet shown in Fig. 1).
Regarding claim 6: Holloway teaches all the limitations of claim 3 and further teaches further comprising a fourth contact element 114 of the second plurality of contact elements (at 114; Fig. 26 (Para. 0090).  
Regarding claim 7: Holloway teaches all the limitations of claim 3 and further teaches wherein the control attachment 26 may be attached to and detached from the power adapter 16 through an opening of the wall plate attached to the power adapter 16 (see Fig. 1).  
Regarding claim 8: Holloway teaches an in-wall power adapter 16 configured to provide power to a load (e.g. load connected to electrical insert 26 is provided power via cables 8; see Fig. 1), the in-wall power adapter comprising: a first plurality of contact elements 8, 18 exposed on an outer surface of the in-wall power adapter (see Figs. 1-3), the first plurality of contact elements comprising a first contact element 8 configured to receive a power signal (see Fig. 1 and Para. 0068) and a second contact element 18 configured to provide the power signal to a load (e.g. load connected to electrical insert 26; see Fig. 1); a switch 136, 138 having a first terminal 136 and a second terminal 138, wherein the first terminal 136 is coupled to the first contact element 8 (see Fig. 1); a recess (at 40; Fig. 3) comprising a second plurality of contact elements (at 114; Fig. 1) and adapted to receive a control attachment 26 (see Fig. 1); wherein a third contact element 144 of the second plurality of contact elements is configured to receive the power signal from the first contact element 8 of the first plurality of contact elements and a fourth contact element 144 of the second plurality of contact elements is configured to provide the power signal to the second contact element 18; and wherein the power signal is applied to a load by way of the second contact element of the first plurality of contact elements (e.g. the power signal flows through a first plurality of contact elements 8, 18; see Para. 0061).
Regarding claim 9: Rejected for substantially the same reasons as claim 2.  
Regarding claim 10: Holloway teaches all the limitations of claim 8 and further teaches further comprising a control attachment 26 having a third plurality of contact elements 78, 80 coupled to the second plurality of contact elements 144 in the recess of the in-wall power adapter 16 (see Fig. 1).  
Regarding claim 11: Holloway teaches all the limitations of claim 10 and further teaches wherein the control attachment 26 comprises an outlet 92 adapted to receive the power signal by way of the third plurality of contact elements 78, 80 (see Fig. 1).  
Regarding claim 12: Rejected for substantially the same reasons as claim 5.  
Regarding claim 14: Holloway teaches all the limitations of claim 10 and further teaches wherein the control attachment 26 may be attached to and detached from the in-wall power adapter 16 through a wall plate opening (see Figs. 1).  
Regarding claims 15-20: The rejection of method claims 15-20 mirror that of apparatus claims 1-7, given the apparatus is considered inseparable from the method of making the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 2018/0175600), in view of Byrne (US 10,175,996).
Regarding claim 13: Holloway teaches all the limitations of claim 12.
	Holloway does not explicitly teach wherein the control attachment comprises a wireless control circuit configured to receive control signals for controlling the application of power to a load.  
	Byrne teaches a control attachment 902 comprises a wireless control circuit configured to receive control signals for controlling the application of power to a load (Col. 6, lines 3-25).  
.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Reference Holloway (US 2018/0175600) teaches all the limitations of independent claims 1, 8 and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833